Matthews, J.
delivered the opinion of court. This cause was submitted to a jury in the court below, wW found a. vordp^ for the defendants, on which judgment was rendered» and the plaintiff appealed.
The record contains several bills of exceptions, one of which alone, we deem it necessary to examine, as on that the cause must be remanded. This is the exception taken to the " opinion of the judge, by which he refused to permit the plaintiff to substitute Hopkins for Nicholson as surety in the bond given in the attachment (the suit having commenced by that process;) the latter person, it is suggested isamaterial witnessforthe plaintiff, and was rendered incompetent, in consequence of his sure-tyship. At the time the proposal was made to change the surety so as to render Nicholson competent to testify, no absolute and definitive right had been acquired by the defendants, resulting from the obligations imposed by the attachment bond; their- right was altogether contingent, and any other solvent per*674son ought to have been accepted in place of ⅛ 1 _ ‘ witness—See vol. 1, page 185$ and the authorities their cited.
X^Loekettnfor the plaintiff, Peirce for the de* fendantgt ' -r
It is therefore ordered, adjudged and decreed, that the judgment of the parish court be avoided, reversed and annulled, and it is further ordered, adjudg^dT’arnrrrecreeG, that the cause be remanded for a new trial, with instructions to the judge a quo to receive as surety on the attachment bond any good and solvent person, in the place and stead of Nicholson; the appellees to pay the costs of the appeal, and theappellant those of the court below so far as they may have accrued on the former trial.